             Case 1:19-cv-11457-IT Document 129 Filed 12/17/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

 ANYWHERECOMMERCE, INC. and
 BBPOS LIMITED,

           Plaintiffs,

       v.                                             Civil Docket No: 1:19-cv-11457-IT

 INGENICO INC., INGENICO CORP., and
 INGENICO GROUP SA,

           Defendants.


                   DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
             MOTION FOR RECONSIDERATION OF AUGUST 31, 2020 ORDER

       Defendants Ingenico Group, S.A., Ingenico Inc., and Ingenico Corp. (“Defendants”)

submit this Opposition to Plaintiffs’ Motion for Reconsideration. For the reasons that follow,

Defendants must oppose Plaintiffs’ request that the Court order that Defendants are not bound by

General Data Protection Regulation (“GDPR”). Such a determination would be both overbroad

and inaccurate: Ingenico Group S.A. is a French corporation that is expressly bound by GDPR

and, according to official guidance, Ingenico Inc. and Ingenico Corp. may be bound by GDPR as

well. However, Defendants recognize, as a result of their efforts to comply with the Court’s

August 31, 2020 Order, both Defendants and the Court now have more information about the

documents Defendants are able to produce within the confines of the Court’s existing order and

those they are not, as detailed more fully herein.

                                          ARGUMENT

      I.        The Court’s August 31, 2020 Order.

       On August 31, 2020, the Court issued a ruling concerning Defendants’ objection to

producing documents based on the application of the GDPR. The Court concluded that “GDPR
            Case 1:19-cv-11457-IT Document 129 Filed 12/17/20 Page 2 of 6




does not constrain the Court’s authority to compel the production of discovery sought in this

proceeding,” but “construed [GDPR] as an objection by a foreign state over some of the discovery

sought by Plaintiffs ….” August 31, 2020 Order (ECF No. 118) at 3. The Court noted that Supreme

Court precedent requires “‘American courts, in supervising pretrial proceeding, [to] exercise

special vigilance to protect foreign litigants from the danger that unnecessary, or unduly

burdensome, discovery may place them a disadvantageous position,’” and that comity requires

courts to demonstrate “‘due respect for any special problem confronted by the foreign litigant on

account of its nationality or the location of its operations … .’” Id. (quoting Societe Nationale

Industrielle Aerospatiale v. U.S. Dist. Court for S. Dist. Of Iowa, 482 U.S. 522, 546 (1987)).

Applying the precepts of that case and other relevant precedent, the Court ultimately ordered

“Ingenico Inc. and Ingenico Corp. to produce responsive documents in their custody or control,

that are located in the United States, without redaction or withholding of personal data pursuant to

GDPR.” Id. at 7.

      II.     Defendants’ Collection and Production of Documents Pursuant to the Court’s
              August 31, 2020 Order.

      Ingenico Inc. and Ingenico Corp. have concluded (and have informed Plaintiffs) that the

Court’s August 31, 2020 Order permits them to search, collect and produce data stored locally on

the electronic devices of the following custodians: Christopher Rotsaert, Will Graylin, John

Frontz, Ken Paull, David Szczepanski, Nino Maisuradze, Tieg Bean, Sandeep Gaur, Mike

Nourie, Lisa Shipley, Hal Hannah and John Coloe. Of these individuals, Will Graylin, John

Frontz, Ken Paull, Tieg Bean, Lisa Shipley, Hal Hannah and John Coloe are all former

employees of either ROAM or Ingenico Inc. who left the company long before this litigation was

commenced and, following the Court’s August 31, 2020 Order, Ingenico Inc. and Ingenico Corp.

confirmed that they do not have any archived data for these custodians. Ingenico Inc. and



                                                 2
             Case 1:19-cv-11457-IT Document 129 Filed 12/17/20 Page 3 of 6




Ingenico Corp. have also separately confirmed that custodian Mike Nourie does not have any

documents responsive to Plaintiffs’ Requests for Production of Documents.

      Ingenico Inc. and Ingenico Corp. have further concluded (and have informed Plaintiffs)

that the Court’s August 31, 2020 Order permits them to collect and produce any responsive data

stored locally on the electronic devices of the following custodians: Christopher Rotsaert, David

Szczepanski, Nino Maisuradze and Sandeep Gaur. While Ingenico Inc. and Ingenico Corp. have

reason to believe that Mr. Rotsaert and Mr. Szczepanski may also have responsive emails stored

on email servers, Ingenico Inc. and Ingenico Corp. are unable to conclude that those email

servers are located in the United States. Accordingly, Ingenico Inc. and Ingenico Corp. have

informed Plaintiffs that they do not believe the Court’s August 31, 2020 Order permits them to

collect and produce such documents. Ingenico Inc. and Ingenico Corp., however, have located

certain email communications from Mr. Graylin and Mr. Rotsaert that were collected for

purposes of other litigation and stored in the United States. Ingenico Inc. and Ingenico Corp.

have completed their review and production of those documents.

      Finally, before the Court issued its August 31, 2020 Order, the parties had contemplated

that, subject to other objections and the Discovery Agreements, Defendants would also search

the documents of the following custodians: Christopher Dolique, Vince Tallent, Philippe Lazare,

Christopher Coonen, Jean-Marc Thienpoint and Florian Sailler. However, in light of the August

31, 2020 Order, Defendants have not done so. Each of these individuals were employees of

Ingenico Group GA and neither Ingenico Inc. nor Ingenico Corp. have custody or control over

any devices in the United States that are likely to contain these custodians’ documents.

      III.     Plaintiffs’ Overly Broad Request for Reconsideration.

       Plaintiffs have moved to reconsider the Court’s August 31, 2020 Order and to “fully grant




                                                3
          Case 1:19-cv-11457-IT Document 129 Filed 12/17/20 Page 4 of 6




their Motion to Compel.” See ECF No. 125 at 2. Specifically, Plaintiffs request, through their

Proposed Order, that the Court determine that “the parties are not bound by the restrictions of the

General Data Protection Regulation or its French analog [sic] as to the production of documents

in this case” and that the parties “shall not redact or withhold information on the basis of any

protection allegedly afforded by [GDPR] or its French analog [sic].” See ECF No. 125-1.

       Plaintiffs’ proposed order is both overbroad and inaccurate. Defendant Ingenico Group

S.A. is a French company that is expressly subject to GDPR.1 Similarly, Defendants Ingenico Inc.

and Ingenico Corp. are corporate affiliates of Ingenico Group S.A. Although they are U.S.-based,

official guidance from the Official European Data Protection Board on GDPR’s extraterritorial

effect suggests that they too may be subject to GDPR:

       Example 2: An e-commerce website is operated by a company based in China.
       The personal data processing activities of the company are exclusively carried out
       in China. The Chinese company has established a European office in Berlin in
       order to lead and implement commercial prospection and marketing campaigns
       towards EU markets. In this case, it can be considered that the activities of the
       European office in Berlin are inextricably linked to the processing of personal data
       carried out by the Chinese e-commerce website, insofar as the commercial
       prospection and marketing campaign towards EU markets notably serve to make
       the service offered by the e-commerce website profitable. The processing of
       personal data by the Chinese company in relation to EU sales is indeed inextricably
       linked to the activities of the European office in Berlin relating to commercial
       prospection and marketing campaign towards EU market. The processing of
       personal data by the Chinese company in connection with EU sales can
       therefore be considered as carried out in the context of the activities of the
       European office, as an establishment in the Union. This processing activity by
       the Chinese company will therefore be subject to the provisions of the GDPR



1
  As noted in Defendants’ Opposition to Plaintiffs’ Motion to Compel Concerning GDPR Issues,
ECF No. 106 at 7: “GDPR Article 3 states that ‘[t]his Regulation applies to the processing of
personal data in the context of the activities of a controller or a processor in the Union … .’
Here, Defendant Ingenico Group SA is an EU-based organization. Plaintiffs’ discovery requests
purport to require Ingenico Group SA to process the data of EU residents. Because much of its
data is located in France, Ingenico Group SA would need to process this data in France and
transfer it to the United States for review and production. In those circumstances, the GDPR
applies.”


                                                4
           Case 1:19-cv-11457-IT Document 129 Filed 12/17/20 Page 5 of 6




        as per its Article 3(1).”2

The same guidance states that “[t]he text of Article 3(1) does not restrict the application

of the GDPR to the processing of personal data of individuals who are in the Union,” and

that “any personal data processing in the context of the activities of an establishment of a

controller or processor in the Union [such as Ingenico Group S.A.] would fall under the

scope of the GDPR, regardless of the location or the nationality of the data subject whose

personal data are being processed.” Id.

        Because GDPR applies to all Defendants, the Court must, as it held in its August

31, 2020 Order, “consider the factors set forth by the Supreme Court—and any other

considerations that may be relevant—before compelling the discovery sought here.” See

August 31, 2020 Order (ECF No. 118) at 3.

        If the Court decides to reconsider its August 31, 2020 Order, then an order

compelling the production of documents belonging to all of the custodians identified in

the parties’ initial disclosures (specifically, the initial disclosures served by Plaintiffs and

Defendants on August 29, 2019) would be more appropriate than the Plaintiffs’ proposed

order. The initial disclosures represent both Plaintiffs’ and Defendants’ understanding of

“the name … of each individual likely to have discoverable information … .” See Fed. R.

Civ. P. 26(a)(1)(A)(i). In light of GDPR, and because Defendants have not completed

production of the documents ordered to be produced in the Court’s August 31, 2020, there

is no need for the Court to order the collection, review and production of the documents




2
 European Data Protection Board, Guidelines 3/2018 on the territorial scope of the GDPR
(Article 3), Version 2.1, November 12, 2019 (emphasis supplied), available at
https://edpb.europa.eu/sites/edpb/files/files/file1/edpb_guidelines_3_2018_territorial_scope_after
_public_consultation_en_1.pdf .


                                                   5
          Case 1:19-cv-11457-IT Document 129 Filed 12/17/20 Page 6 of 6




of persons who were not identified by either party as likely to have discoverable

information.


                                         CONCLUSION

      For the foregoing reasons, the Court should deny Plaintiffs’ Motion for Reconsideration of

August 31, 2020 Order as requested and, rather, should conduct the appropriate balancing under

GDPR, given the information now available to the Court and the parties concerning the location

of data belonging to custodians identified in the parties’ initial disclosures, to determine to what

extent further collection and production is required, and to the extent the Court so rules, enter an

order consistent therewith.



 December 17, 2020                                   INGENICO INC., INGENICO CORP., and
                                                     INGENICO GROUP S.A.

                                                     By their attorneys,


                                                     /s/ John A. Tarantino
                                                     JOHN A. TARANTINO (BBO #492230)
                                                     PATRICIA K. ROCHA (BBO #542348)
                                                     NICOLE J. BENJAMIN (BBO #666959)
                                                     WILLIAM K. WRAY, JR. (#689037)
                                                     Adler Pollock & Sheehan P.C.
                                                     One Citizens Plaza, 8th Floor
                                                     Providence, RI 02903
                                                     Tel: (401) 274-7200
                                                     Fax: (401) 351-4607
                                                     jtarantino@apslaw.com
                                                     procha@apslaw.com
                                                     nbenjamin@apslaw.com
                                                     wwray@apslaw.com




                                                 6
